                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                 AT CHATTANOOGA


UNITED STATES OF AMERICA                           )
                                                   )       Case No. 1:19-cr-107-HSM-SKL-3
                                                   )
v.                                                 )
                                                   )
                                                   )
AUSTIN LEE HILL                                    )

                                          ORDER

        Magistrate Judge Susan K. Lee filed a report and recommendation recommending the

 Court: (1) grant Defendant’s motion to withdraw his not guilty plea to Count One and Count

 Four of the Seven-count Indictment; (2) accept Defendant’s plea of guilty to Count One and

 Count Four of the Indictment; (3) adjudicate Defendant guilty of the charges set forth in Count

 One and Count Four of the Indictment; (4) defer a decision on whether to accept the plea

 agreement until sentencing; and (5) find Defendant shall remain in custody until sentencing in

 this matter [Doc. 61]. Neither party filed a timely objection to the report and recommendation.

 After reviewing the record, the Court agrees with the magistrate judge’s report and

 recommendation.    Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation [Doc. 61] pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       (1) Defendant’s motion to withdraw his not guilty plea to Count One and Count Four of

            the Indictment is GRANTED;

       (2) Defendant’s plea of guilty to Count One and Count Four of the Indictment is
           ACCEPTED;

       (3) Defendant is hereby ADJUDGED guilty of the charges set forth in Count One and
   Count Four of the Indictment;

(4) A decision on whether to accept the plea agreement is DEFERRED until sentencing;

   and

(5) Defendant SHALL REMAIN in custody until sentencing in this matter which is

   scheduled to take place on May 1, 2020 at 9:00 a.m. [EASTERN] before a District

   Judge.

SO ORDERED.

ENTER:



                                           /s/Harry S. Mattice
                                           HARRY S. MATTICE
                                           UNITED STATES DISTRICT JUDGE




                                     2
